                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Criminal Action No. 19-cr-00040-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

MATTHEW BREZONICK,

      Defendant.


     ORDER ADOPTING AND AFFIRMING MAY 17, 2021 RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE


      This matter is before the Court on the Recommendation of Magistrate Judge

Gallagher (Doc. # 53). The Court notes that pursuant to the terms of the written plea

agreement, Defendant entered a plea of guilty to Count Four charging a violation of 18

U.S.C. § 1344, bank fraud. The Court also notes that Defendant consented to

Magistrate Judge Gallagher advising him with regard to his Constitutional rights and his

rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge

Gallagher conducted the Rule 11 hearing on May 17, 2021, at which time he

appropriately advised the Defendant of his rights and made inquiry as to the

Defendant’s understanding of the charges, the terms of the plea agreement, the

voluntariness of his plea, and of the consequences of pleading guilty. Based on that




                                           1
hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

Defendant's plea of guilty to Count Four of the Indictment.

      Neither the Defendant nor the Government has filed any objections to the

Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

      1.     Court Exhibits 1 and 2 are accepted and admitted.

      2.     The plea as made in open court on April 17, 2021 is accepted and the
             Defendant is adjudged guilty of violation of Count Four, charging a
             violation of 18 U.S.C. § 1344, bank fraud.


      DATED: June 2, 2021


                                  BY THE COURT:


                                  ___________________________________
                                  CHRISTINE M. ARGUELLO
                                  United States District Judge




                                            2
